DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 23 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claim is confusing because it is not clear how many components are required in the claim.  The examiner notes that the sheeting agent, defoaming agent, and association disruption agent may all be satisfied by well-known nonionic surfactants, such as EO/PO polymers.  It is conceivable then, that a single surfactant could be used interchangeably as any of the three agents claimed, and indeed a single surfactant could satisfy all three of the agents claimed.  In order to avoid an onerous action, the examiner has focused on references containing at least two surfactants/defoamers.  The claims should be amended however so that it is clear that three separate and distinct surfactants/defoamers are required by the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 23, 28-31, 34, and 37 are rejected under 35 U.S.C. 102(b) as being anticipated by Gladfelter et al, US 5,358,653.
Gladfelter et al teach a solid rinse aid comprising 10.3% EO/PO surfactant, 5% additional EO/PO surfactant, 24% alkoxylated alcohol, PEG hardening agent, 0.5% silicone defoamer, sodium xylene sulfonate hydrotrope, and chelant, wherein the composition is chilled into a solid and diluted for use (col. 13, example 1) in warewashing (see abstract).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 23, 28-31, 34, and 37 are rejected under 35 U.S.C. 102(e) as being anticipated by Gladfelter et al, US 2009/0196897.
.


Claims 23, 28-31, 34, and 37 are rejected under 35 U.S.C. 102(b) as being anticipated by Kieffer et al, US 2005/0101516.
Kieffer et al teach a solid rinse aid comprising 19.59% EO/PO surfactant, 28.51% additional EO/PO surfactant, 14.62% C10-12 (21EO), sodium xylene sulfonate hydrotrope, PEG hardening agent, HCl, and chelant, wherein the composition is cooled to a solid and diluted for use in a dishwashing machine (¶150-152, table 14).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 23, 34, and 37 are rejected under 35 U.S.C. 102(a) as being anticipated by Kieffer et al, US 2008/0293615.
Kieffer et al teach a solid rinse aid comprising 14.08% EO/PO surfactant, 5.67% additional EO/PO surfactant, 20.11% ethoxylated alcohol, urea hardening agent, and chelant, wherein the composition is cooled to solid blocks (¶134-137, example A).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kieffer et al, US 2005/0101516.
Kieffer et al are relied upon as set forth above.  Suitable hardening agents of the invention include monoethanolamide and lauric diethanolamide, suitable chelants of the invention include polyacrylates (¶56), the rinse aid is in the form of a cast solid and the dispenser directs a spray of water onto the cast solid for rinsing (¶113), and the rinsing of plastic ware is contemplated by the reference (¶115).  It would have been obvious for one of ordinary skill in the art to add a well-known chelant and additional or substitute hardening agent to example 5 with complete confidence of forming an effective solid cast rinse aid.
With respect to claim 27, alcohol alkoxylates are suitable defoamers of the invention (see ¶42 and table 4, example A).  Alcohol alkoxylates are well known surfactants for use in rinse aids and persons of ordinary skill in the art understand that the term “alkoxylate” encompasses ethoxylate and propoxylate, and so it would have been obvious for one of ordinary skill in the art to incorporate an alcohol alkoxylate in example 5 with a reasonable expectation of forming an effective rinse aid.
With respect to claim 38, persons of ordinary skill in the art understand the use solution is heavily diluted.
With respect to claim 42, the primary purpose of a rinse aid is to promote drying and prevent spots (¶2), and so persons of ordinary skill in the art would expect a rinse aid to result in improved drying times.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rinse aids containing mixtures of nonionic surfactants are well known in the art.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761